UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 8, 2011 First PacTrust Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 000-49806 04-3639825 (State orOther Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 610 Bay Boulevard, Chula Vista, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (619) 691-1519 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Investor presentation material of First PacTrust Bancorp, Inc. is furnished herewith as Exhibit 99.1. Item 8.01.Other Events. The registrant had previously announced entering into a definitive agreement, dated as of August 30, 2011, pursuant to which Beach Business Bank will merge with and into a wholly owned subsidiary of the Company. An investor presentation is incorporated herein by reference as Exhibit 9.01. Item 9.01.Financial Statements and Exhibits. The following exhibit is being furnished herewith: (d)Exhibits. Exhibit Number Description Investor presentation material SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 8, 2011 By: First PacTrust Bancorp, Inc. /s/James P. Sheehy James P. Sheehy Executive Vice President - Secretary EXHIBIT INDEX Exhibit Number Description Investor presentation material
